












QORVO, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN






--------------------------------------------------------------------------------




PREAMBLE
The TriQuint Semiconductor, Inc. Nonqualified Deferred Compensation Plan (the
“TriQuint Plan”) was adopted by TriQuint Semiconductor, Inc. (“TriQuint”) for
the benefit of certain of its Employees and members of its Board of Directors.
As a result of the Agreement and Plan of Merger and Reorganization among the
Company, TriQuint and RF Micro Devices, Inc. (“RFMD”) dated as of February 22,
2014, as amended, TriQuint and RFMD became wholly-owned subsidiaries of the
Company (the “Mergers”).
The Company desires to assume the TriQuint Plan and to amend and restate the
TriQuint Plan by the adoption of this Plan effective as of January 1, 2015
(“Effective Date”). The purpose of the Plan is to provide supplemental
retirement income and to permit eligible Participants the option to defer
receipt of Compensation, pursuant to the terms of the Plan.
The Plan is intended to be an unfunded deferred compensation plan maintained for
the benefit of a select group of management or highly compensated employees
under sections 201(a)(2), 301(a)(3) and 401(a)(1) of ERISA. Participants shall
have the status of unsecured creditors of the Company with respect to the
payment of Plan benefits.








--------------------------------------------------------------------------------






 
 
TABLE OF CONTENTS
 
 
 
 
 
 
 
 
 
 
 
 
Page
ARTICLE I


 
DEFINITIONS
1


1.1


 
Definitions
1


ARTICLE II


 
PARTICIPATION
3


2.1


 
Date of Participation
3


2.2


 
Resumption of Participation Following Return to Service
3


2.3


 
Change in Employment Status
3


ARTICLE III


 
CONTRIBUTIONS
4


3.1


 
Deferral Contributions
4


3.2


 
Accounts
4


ARTICLE VI


 
PARTICIPANTS' ACCOUNTS
5


4.1


 
Individual Accounts
5


ARTICLE V


 
INVESTMENT OF CONTRIBUTIONS
5


5.1


 
Manner of Investment
5


5.2


 
Investment Decisions
5


5.3


 
Investment Gains or Losses Upon an Installment Distribution
5


ARTICLE VI


 
DISTRIBUTIONS
5


6.1


 
Distributions to Participants and Beneficiaries
5


6.2


 
Distributions Following a Change of Control
7


6.3


 
Distributions Due to an Unforseeable Emergency
7


6.4


 
Scheduled In-Service Distribution
7


6.5


 
Death
7


6.6


 
Disability
8


6.7


 
Permitted Acceleration
8


6.8


 
Notice to Trustee
8


6.9


 
Time of Distribution
8


6.10


 
Limitation on Distributions to Covered Employees Prior to a Change of Control
9


6.11


 
Delays in Distribution
9


6.12


 
Tax Withholding
9


ARTICLE VII


 
SPECIAL CHANGE OF CONTROL PROVISIONS
9


7.1


 
No New Participants Following Change of Control
9


7.2


 
No Deferrals Following a Change of Control
9


ARTICLE VIII


 
AMENDMENT AND TERMINATION
9


8.1


 
Amendment Prior to and on and After Change of Control
9


8.2


 
Retroactive Amendments
10


8.3


 
Plan Termination
10




- i -



--------------------------------------------------------------------------------




8.4


 
Distribution Upon Termination of the Plan
10


ARTICLE IX


 
THE TRUST
10


9.1


 
Establishment of Trust
10


ARTICLE X


 
MISCELLANEOUS
11


10.1


 
Communication to Participants
11


10.2


 
Limitation of Rights
11


10.3


 
Spendthrift Provision
11


10.4


 
Facility of Payment
11


10.5


 
Information between Company and Trustee
11


10.6


 
Notices
11


10.7


 
Governing Law
12


ARTICLE XI


 
PLAN ADMINISTRATION
12


11.1


 
Powers and Responsibilities of the Administrator
12


11.2


 
Nondiscriminatory Exercise of Authority
12


11.3


 
Claims and Review Procedures
12


11.4


 
Plan's Administrative Costs
13






- ii -



--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS


1.1    Definitions. Wherever used herein, the following terms have the meanings
set forth below, unless a different meaning is clearly required by the context:
(a)    “Account” means an account established on the books of the Company to
record amounts credited on behalf of a Participant and any expenses,
distributions, gains or losses included thereon.
(b)    “Administrator” means the Retirement Plan Committee of the Company. The
Administrator shall interpret and administer the Plan and take any other action
described herein.
(c)    “Base Salary” means the regular salary payable by the Employer to the
Participant, including payments for holidays, jury duty, military leave, paid
time off, sabbatical or bereavement leave, shift premiums, vacation pay, merit
pay and any other amounts treated by the Employer as Base Salary.
(d)    “Beneficiary” means the person or persons entitled under Section 6.5 to
receive benefits under the Plan upon the death of a Participant.
(e)    “Board” means the Board of Directors of the Company.
(f)    “Bonuses and Commissions” means the amounts payable by the Employer to
the Participant which are not considered Base Salary, which include management
incentive payments, profit sharing, discretionary bonuses, commissions, employee
incentive payments, and any other bonuses or commissions paid by the Employer.
(g)    “Change of Control” means a change in ownership or effective control of
the Company or in the ownership of a substantial portion of the Company’s
assets, as defined in Treasury regulations 1.409A-3(i)(5) or subsequent IRS
guidance. The terms and provisions of the TriQuint Plan, as in effect prior to
the Effective Date, shall govern the rights and benefits of Participants in
connection with the Change of Control of TriQuint resulting from the Mergers.
(h)    “Code” means the Internal Revenue Code of 1986, as amended.
(i)    “Company” means Qorvo, Inc. and any successors and assigns unless
otherwise provided herein.
(j)    “Compensation” means (i) with respect to Eligible Employees, the sum of
the Participant’s Base Salary plus Bonuses and Commissions, and (ii) with
respect to Outside Directors, all cash retainers and meeting fees, paid for
services performed after their Entry Date, excluding expense reimbursements,
welfare benefits, imputed income and income recognized pursuant to equity
compensation. Any salary deferral elections made under Employer’s 401(k) Plan
shall be determined based on the Participant’s Compensation after reduction for
the Deferral Contributions to this Plan.

- 1 -



--------------------------------------------------------------------------------




(k)    “Deferral Contribution” means, for each Participant, the amount of
Compensation deferred pursuant to Section 3.1 hereof.
(l)    “Disability” means the Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering Employees.
(m)    “Eligible Employee” means (i) any U.S. payroll-based Employee who has an
annualized rate of pay of at least $160,000 and who is determined by the
Administrator to be a management or highly compensated Employee of the Employer,
(ii) any Outside Director, or (iii) any other Employee designated by the
Company’s Vice-President of Human Resources.
(n)    “Employee” means any employee of the Employer.
(o)    “Employer” means the Company and any of its Subsidiaries.
(p)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(q)    “Outside Director” means a non-Employee member of the Board.
(r)    “Participant” means any Eligible Employee or Outside Director who
participates in the Plan in accordance with Article 2 hereof.
(s)    “Plan” means this Qorvo, Inc. Nonqualified Deferred Compensation Plan.
(t)    “Plan Year” means the 12-consecutive month period beginning January 1 and
ending December 31.
(u)    “Separation From Service” means a separation from service as defined in
Treasury regulations 1.409A-1(h) or subsequent IRS guidance.
(v)    “Specified Employee” means a “key employee” as defined in Code Section
416(i) without regard to paragraph five (5) thereof at any time during the
12-month period ending on the most recent December 31. As of the 2015 Plan Year,
this generally includes (i) the top-paid fifty (50) officers of the Employer
with Compensation of more than $170,000 per year, (ii) a 5% owner of the
Company, or (iii) a 1% owner of the Company with Compensation of more than
$150,000 per year.
(w)    “Trading Day” means a day upon which the major U.S. national stock
exchanges are open for trading.

- 2 -



--------------------------------------------------------------------------------




(x)    “Trust” means a trust fund established pursuant to the terms of the Plan,
if any.
(y)    “Trustee” means the corporation or individual(s) named in the agreement
establishing the Trust and such successor and/or additional trustees as may be
named in accordance with the Trust agreement.
(z)    “Unforeseeable Emergency” means a severe financial hardship of the
Participant resulting from an illness or accident of Participant, the
Participant’s spouse, Beneficiary or dependent of Participant (as defined in
Section 152 of the Code, without regard to (b)(1), (b)(2) and (d)(1)(B)), loss
of Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
Participant, as described in Treasury regulations 1.409A-3(i)(3) or succeeding
guidance.
(aa)    “Valuation Date” means the date the assets in an Account are valued. The
value of the assets is their current value, if that Valuation Date is a Trading
Day. In the event that the day of the transaction is not a Trading Day, the
Participant’s Account shall be valued as of the most recently concluded Trading
Day.

ARTICLE II
PARTICIPATION


2.1    Date of Participation. An Eligible Employee or Outside Director becomes a
participant by providing the Administrator with a completed Deferral
Contribution election form as described in Section 3.1(a). They begin
participating in the Plan as of the next payroll period (if an Employee) or date
of service (if an Outside Director) following the acceptance of the form by the
Administrator.
2.2    Resumption of Participation Following Return to Service. If a Participant
ceases to be an Employee or Outside Director and thereafter returns to the
service of the Employer he or she will again become a Participant after he or
she becomes an Eligible Employee and files with the Administrator an election to
defer Compensation as provided in Section 3.1(b).
2.3    Change in Employment Status. If any Participant continues in the employ
of the Employer but ceases to be an Eligible Employee, the individual shall
continue to be a Participant until the entire amount of his benefit is
distributed. However, the Participant shall not be entitled to make Deferral
Contributions during the period that he is not an Eligible Employee. In the
event that the Participant subsequently again becomes an Eligible Employee, the
individual shall resume active participation as provided in Section 3.1(b).

- 3 -



--------------------------------------------------------------------------------




ARTICLE III
CONTRIBUTIONS


3.1    Deferral Contributions.
(a)    Newly Eligible Participants. Within thirty days after first becoming
eligible for the Plan, an Eligible Employee or Outside Director may make an
irrevocable election to defer Compensation. For this election to be valid, the
Participant must complete an election form using procedures established by the
Administrator. The properly completed election form shall become effective for
Employees with the first payroll period commencing after the receipt of their
election by the Administrator or its delegate and with respect to Outside
Directors on the first day of service following the receipt of their election by
the Administrator or its delegate. Failure to deliver a Deferral Contribution
election form within the thirty-day period prevents the newly eligible
Participant from making a Deferral Contribution until the following Plan Year as
provided in (b) below.
(b)    Annual Open Enrollment. For each succeeding Plan Year, an irrevocable
Deferral Contribution election for that Plan Year shall be made by timely
completing a Deferral Contribution election form, in accordance with the
Administrator’s rules and procedures, during the open enrollment period
specified by the Administrator before the end of the Plan Year preceding the
Plan Year for which the election is made. If no such election form is timely
delivered for the following Plan Year, the Deferral Contribution amount for that
Plan Year shall be zero.
(c)    Deferral Contribution Limits. A Deferral Contribution election cannot
reduce the Participant’s Compensation by a specified whole percentage not
exceeding, (i) for Eligible Employees, 50% of their Base Salary and 100% of
their Bonuses and Commissions, and (ii) for Outside Directors, 100% of their
Compensation, equal in either case to whole number multiples of one (1) percent.
(d)    Elections. The Deferral Contribution election shall not be effective with
respect to Compensation previously earned. Under no circumstances may an
election to defer Compensation be adopted retroactively. An election once made
will remain in effect for the duration of the Plan Year, except a Participant
may revoke or modify the election during the initial or annual enrollment
period, as applicable. A Participant may not revoke an election to defer
Compensation for a Plan Year during that year, unless the Participant receives a
distribution due to an Unforeseeable Emergency, as provided in Section 6.3, or a
hardship distribution under the Employer’s 401(k) plan. In that situation, the
Participant’s Deferral Contribution shall cease as of the first payment of
Compensation after the distribution. A new election will apply only to
Compensation payable during the following Plan Year. Amounts credited to a
Participant’s Account prior to the effective date of any new, modified or
revoked election will not be affected and will be paid in accordance with that
prior election.
3.2    Accounts. The Employer shall credit the Deferral Contribution to the
Account maintained on behalf of the Participant.     

- 4 -



--------------------------------------------------------------------------------




ARTICLE IV
PARTICIPANTS’ ACCOUNTS
4.1    Individual Accounts. The Administrator will establish and maintain a
separate Account for each Participant which will reflect Deferral Contributions
credited to the Account on behalf of the Participant and any contributions,
distributions, earnings, expenses, gains and losses credited thereto,
attributable to the investments made with the amounts in the Participant’s
Account. Participants will be furnished statements of their Account values at
least once each Plan Year. The date of any contribution, distribution or
statement of Account is a Valuation Date.
ARTICLE V
INVESTMENT OF CONTRIBUTIONS
5.1    Manner of Investment. The Administrator will select the investment
options available under the Plan for Participants to invest their Accounts in as
provided in Section 5.2.
5.2    Investment Decisions. The Participant may direct the investment and
reinvestment of the Account among the eligible investments selected by the
Administrator. If the Participant fails to do so, the Administrator will invest
the Participant’s Account.
All dividends, interest, gains and distributions of any nature earned in respect
of an investment alternative in which the Account is invested shall be credited
to the Account as of any Valuation Date in an amount equal to the net increase
or decrease in the net asset value of each investment option since the preceding
Valuation Date in accordance with the ratio that the portion of the Account of
each Participant that is invested in the designated investment option bears to
the aggregate of all amounts invested in the same investment option.
Expenses that are attributable to the acquisition of actual investments shall be
charged to the Account of the Participant for which a corresponding investment
is made.
5.3    Investment Gains or Losses Upon an Installment Distribution. A
Participant electing an installment distribution option under Section 6.1(b)
shall continue to be credited with any earnings, gains or losses on their
Account once the installments begin.
ARTICLE VI
DISTRIBUTIONS
6.1    Distributions to Participants and Beneficiaries.
(a)    Distribution Date.
(i)    Regular Participants. The portion of a Participant’s Account consisting
of Deferral Contributions made in 2006 or later and any related earnings shall
be distributed upon the earlier of (1) the Participant’s Separation From Service
(subject to (ii) below), (2) the Participant’s Disability, (3) a specified time
under Section 6.4 hereunder, (4) a Change of Control, (5) the occurrence of an
Unforeseeable Emergency, or (6) an event under Section 6.7.

- 5 -



--------------------------------------------------------------------------------




(ii)    Specified Employee Participants. Upon a Specified Employee’s Separation
From Service, that Specified Employee’s Account shall be distributed six months
after the Specified Employee’s Separation from Service (or the Specified
Employee’s death, if earlier). If the Specified Employee has chosen an
installment distribution option, any installments delayed by this paragraph
shall be added to and included in the first installment not delayed by this
paragraph.
(b)    Lump-Sum or Installment Payment Initial Elections. At the same time a
Participant elects the amount of their Deferral Contributions for any Plan Year,
the Participant also elects to have their Deferral Contribution for that Plan
Year paid out, upon the events in Section 6.1(a)(i)(1)-(5), in one of the
following forms of payment:
(i)    A lump sum cash payment;
(ii)    20 quarterly installments;
(iii)    40 quarterly installments; or
(iv)    60 quarterly installments.
Participants may elect a different form of distribution for each Plan Year’s
Deferral Contribution. If a Participant fails to designate a form of
distribution, that year’s Deferral Contribution shall be paid as a lump sum.
(c)    Subsequent Election to Delay or Change Form of Payment. A Participant may
elect to delay a distribution or change the form of payment for other
distributions by filing a subsequent election, in the form required by the
Administrator. Such subsequent election shall not be effective for a period of
one (1) year after being made, and must also delay the payment by a period of at
least five (5) years. In the absence of such subsequent election, the
Participant’s Account shall be distributed in accordance with their previously
filed Account elections.
(d)    Lump-Sum Distribution Timing. For Participants who elect to receive a
lump-sum distribution, the value of their Account (or portion thereof specified
in the Participant’s election) shall be paid in a cash lump-sum payment as soon
as is practicable following the distribution event, or, for Specified Employees
who have elected a Separation From Service distribution event, as soon as is
practicable six months after the date upon which they incur a Separation From
Service (or if earlier, the date of the Specified Employee’s death).
(e)    Lump-Sum Distributions for Certain Accounts. Notwithstanding the
Participant’s election under Section 6.1(b) or (c) hereof, if the value of a
Participant’s Account is less than $25,000 on the date of the Participant’s
distribution event under Section 6.1(a), then the Participant’s Account shall be
paid in a cash lump sum payment as soon as is practicable following the
distribution event, or, for Specified Employees, as soon as is practicable six
months after the date upon which they incur a Separation From Service (or if
earlier, the date of the Specified Employee’s death).

- 6 -



--------------------------------------------------------------------------------




(f)    Installment Amounts. For purposes of this Section 6.1, installment
payments shall be determined by dividing the value of the Participant’s Account
on or immediately before each installment by the number of installment payments
remaining. Each installment shall be treated as a separate payment. Installment
payments shall commence as soon as is practicable following the distribution
event, or, for Specified Employees following a Separation from Service
distribution event, as soon as is practicable six months after the date upon
which they incur a Separation From Service (or if earlier, the date of the
Specified Employee’s death).
6.2    Distribution Following a Change of Control. In the event of a Change of
Control, Participant’s Accounts shall be treated as specified in their
applicable election forms. Any distributions payable upon a Change of Control
shall be made or begin as soon as practicable after the Change of Control.
6.3    Distributions Due to an Unforeseeable Emergency. If the Administrator
determines a Participant has an Unforeseeable Emergency, the Administrator shall
allow the Participant to withdraw up to one hundred percent (100%) of his or her
Account as may be required to meet a sudden Unforeseeable Emergency. Such
distribution shall be subject to Treasury Regulations 1.409A-3(i)(3) as well as
the following provisions.
The amount distributed for an Unforeseeable Emergency is limited to the amount
necessary to satisfy the emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution. The Administrator will
determine the amount that is reasonably necessary after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise (including a hardship distribution from
the Participant’s account in the Employer’s 401(k) plan) or by liquidation of
the Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship) and cessation of Deferral Contributions.
6.4    Scheduled In-Service Distribution. A Participant may elect, as provided
in his or her Deferral Contribution election, to receive one or more scheduled
in-service (i.e., commencing while employed by the Company, or, for Outside
Director Participants, while serving as a Board member) distributions from their
Account. A scheduled in-service distribution may be postponed, provided that the
postponement occurs at least twelve months before the payment, defers such
payment at least five years and otherwise complies with Treasury regulation
1.409A-2(b). In the event the Participant dies, incurs a Disability, a
Separation From Service or a Change of Control occurs prior to a scheduled
in-service distribution or after they have begun, the in-service distribution
election shall be without further force and effect and the applicable Separation
From Service, Disability, death or Change of Control distribution provisions of
the Plan shall control.
6.5    Death. If a Participant dies before the distribution of his or her
Account has commenced, or before such distribution has been completed, his or
her designated Beneficiary or Beneficiaries will be entitled to receive the
balance or remaining balance of his or her Account based on the distribution
schedule elected in the Participant’s deferral elections. Distribution to the
Beneficiary or Beneficiaries will be made or begin in accordance with the
Participant’s elections and the rules of Section 6.1 hereof as soon as
administratively feasible after the Participant’s death if not already
commenced.

- 7 -



--------------------------------------------------------------------------------




A Participant may designate a Beneficiary or Beneficiaries, or change any prior
designation of Beneficiary or Beneficiaries by giving notice to the
Administrator on a form designated by the Administrator. If more than one person
is designated as the Beneficiary, their respective interests shall be as
indicated on the designation form.
A copy of the death certificate or other sufficient documentation of the
Participant’s death must be filed with and approved by the Administrator. If
upon the death of the Participant there is, in the Administrator’s discretion,
no designated Beneficiary for part or all of the Participant’s Account, such
amount will be paid to the Participant’s surviving spouse or, if none, to the
Participant’s estate (such spouse or estate shall be deemed to be the
Beneficiary for purposes of the Plan) as soon as is practicable. If a
Beneficiary dies after benefits to such Beneficiary have commenced, but before
they have been completed, and, in the Administrator’s discretion, no person has
been designated to receive such remaining benefits, then such benefits shall be
paid to the deceased Beneficiary’s estate as soon as is practicable.
6.6    Disability. If a Participant suffers a Disability before the distribution
of his or her Account has commenced, or before such distribution has been
completed, the Participant or their conservator or guardian will be entitled to
receive the balance or remaining balance of the Participant’s Account based on
the schedule elected in the Participant’s deferral election, plus any amounts
thereafter credited to his or her Account. Distribution to the Participant,
conservator or guardian will be made in accordance with the Participant’s
elections and the rules of Section 6.1 hereof, as soon as administratively
feasible after the Participant’s Disability is determined.
6.7    Permitted Acceleration. Except as otherwise provided in Treasury
regulation 1.409A-3(j), the Plan may accelerate the time or schedule of any
payment or distribution:
(a)    to an individual other than the Participant as is necessary to comply
with a Domestic Relations Order.
(b)    to comply with a certificate of divestiture as defined in Code Section
1043(b)(2);
(c)    to pay any employment or income tax withholding imposed on Deferral
Contributions previously made by a Participant; or
(d)    if the Plan or the Participant’s Deferral Contributions do not satisfy
Code Section 409A or any related regulations or IRS guidance, but limited to the
amount required to be included in the Participant’s income caused by the failure
to comply.
6.8    Notice to Trustee. The Administrator will notify the Trustee, if any, in
writing whenever any Participant or Beneficiary is entitled to receive benefits
under the Plan.
6.9    Time of Distribution. In no event will distribution to a Participant be
made later than the date specified by the Participant in his or her election to
defer Compensation; provided, however, that if a Participant becomes a Specified
Employee, his or her election regarding Separation from Service shall be subject
to the six (6) month distribution delay requirements of Section 6.1(a)

- 8 -



--------------------------------------------------------------------------------




(ii) and Treasury regulations 1.409A-3(i)(2). Distributions shall be paid as
soon as administratively feasible following the distribution event.
6.10    Limitation on Distributions to Covered Employees Prior to a Change of
Control. Notwithstanding any other provision of this Article VI, in the event
that, prior to a Change of Control, the Participant is a “covered employee” as
that term is defined in Section 162(m)(3) of the Code, or would be a covered
employee if his or her Account were distributed in accordance with his or her
election or early withdrawal request, the maximum amount which may be
distributed from the Participant’s Account in any Plan Year shall not exceed one
million dollars ($1,000,000) less the amount of compensation paid to the
Participant in such Plan Year which is not “performance-based” (as defined in
Code Section 162(m)(4)(C)), which amount shall be reasonably determined by the
Administrator at the time of the proposed distribution. Any amount which is not
distributed to the Participant in a Plan Year as a result of this limitation
shall be distributed to the Participant in the next Plan Year, subject to
compliance with the foregoing limitation set forth in this Section 6.10 and
compliance with any six (6) month distribution delay requirements of Section
6.1(a)(ii) and Treasury regulation 1.409A-3(i)(2).
6.11    Delays in Distributions. Notwithstanding any other Plan provision, any
payment due to any Participant that would cause the Employer to violate a loan
covenant, securities or other applicable laws or if a bona fide dispute exists
over a Participant’s entitlement to the payment or the payment is
administratively or economically impractical then the payment shall be delayed
until no violation would occur, the dispute is resolved or the payment becomes
practicable.
6.12    Tax Withholding. Distributions under this Article VI shall be subject to
all applicable withholding requirements for state, federal and local income or
employment taxes and to any other federal, state or local taxes that may be
applicable to such payments.    
ARTICLE VII
SPECIAL CHANGE OF CONTROL PROVISIONS
7.1    No New Participants Following Change of Control. No individual may begin
participation in the Plan following a Change of Control.
7.2    No Deferrals Following a Change of Control. Deferrals shall cease as of
the date of a Change of Control, unless the acquirer expressly adopts and
continues this Plan.    
ARTICLE VIII
AMENDMENT AND TERMINATION
8.1    Amendment Prior to and on and After a Change of Control. Prior to a
Change of Control, the Company reserves the authority to amend or terminate the
Plan by adopting a written amendment or a restated Plan document, executed by
the Company only, in which the Company has indicated a change or changes in
provisions previously elected by it. Such changes are to be effective on the
effective date of such amendment or restated Plan document. Any such change
notwithstanding, no Participant’s Account shall be reduced by such change below
the amount to which the Participant would have been entitled if he had
voluntarily left the employ of

- 9 -



--------------------------------------------------------------------------------




the Employer immediately prior to the date of the change. The Company may from
time to time make any amendment to the Plan that may be necessary to satisfy the
Code, ERISA or other applicable law. Prior to a Change of Control, the Board
shall act on behalf of the Company for purposes of this Section. On and after a
Change of Control, only the Administrator may amend the Plan; provided, however,
that following a Change of Control, the Administrator may not increase the
investment options available under the Plan, institute a guaranteed rate of
return or take similar actions to materially increase the benefits of
Participants, unless the Board’s consent is first obtained.
8.2    Retroactive Amendments. An amendment made by the Company in accordance
with Section 8.1 may be made effective on a date prior to the first day of the
Plan Year in which it is adopted if such amendment is necessary or appropriate
to enable the Plan (and Trust, if any) to satisfy the applicable requirements of
the Code, ERISA or other applicable law or to conform the Plan to any change in
federal law or to any regulations or ruling thereunder. Any retroactive
amendment by the Company shall be subject to the provisions of Section 8.1.
8.3    Plan Termination. The Company has adopted the Plan with the intention and
expectation that contributions will be continued indefinitely. However, the
Company has no obligation or liability whatsoever to maintain the Plan for any
length of time and may discontinue contributions under the Plan or terminate the
Plan at any time without any liability hereunder for any such discontinuance or
termination; provided, however, that on and after a Change of Control, only the
Administrator may terminate the Plan.
8.4    Distribution upon Termination of the Plan. Upon termination of the Plan,
no further Deferral Contributions shall be made under the Plan, but Accounts of
Participants maintained under the Plan on the date of termination shall continue
to be governed by the terms of the Plan until paid out in accordance with the
terms of the Plan and Participants’ Deferral Contribution elections.
ARTICLE IX
THE TRUST
9.1    Establishment of Trust. The Company may establish a Trust between the
Company and the Trustee, in accordance with the terms and conditions as set
forth in a separate agreement, under which assets are held, administered and
managed, subject to the claims of the Company’s creditors in the event of the
Company’s insolvency, until paid to Participants and their Beneficiaries as
specified in the Plan. The Trust is intended to be treated as a grantor trust
under the Code, and the establishment of the Trust is not intended to cause
Participants to realize current income on amounts contributed thereto.

- 10 -



--------------------------------------------------------------------------------




ARTICLE X

10.1    Communication to Participants. The Plan and any amendments will be
communicated to all Participants by the Employer promptly after the Plan or
amendment is adopted.
10.2    Limitation of Rights. Neither the establishment of the Plan (and the
Trust, if any), nor any amendment thereof, nor the creation of any fund or
account, nor the payment of any benefits, will be construed as giving to any
Participant or other person any legal or equitable right against the Employer,
Administrator or Trustee, except as provided herein; and in no event will the
terms of employment or service of any Participant be modified or in any way
affected hereby. Participation in the Plan is not a guarantee of employment.
10.3    Spendthrift Provision. The benefits provided hereunder will not be
subject to alienation, assignment, garnishment, attachment, execution or levy of
any kind, either voluntarily or involuntarily, and any attempt to cause such
benefits to be so subjected will not be recognized, except to such extent as may
be required by law.
10.4    Facility of Payment. In the event the Administrator determines in its
complete discretion, on the basis of medical reports or other evidence
satisfactory to the Administrator, that the recipient of any benefit under the
Plan is incapable of handling his affairs by reason of minority, illness,
infirmity or other incapacity, the Administrator may direct the Trustee to
disburse such payments to a person or institution designated by a court which
has jurisdiction over such recipient or a person or institution otherwise having
the legal authority under State law for the care and control of such recipient.
The receipt by such person or institution of any such payments therefore, and
any such payment to the extent thereof, shall discharge the liability of the
Trust for the payment of benefits hereunder to such recipient.
10.5    Information between Company and Trustee. The Company agrees to furnish
the Trustee, and the Trustee agrees to furnish the Company with such information
relating to the Plan and Trust as may be required by the other in order to carry
out their respective duties hereunder, including without limitation information
required under the Code or ERISA and any regulations issued or forms adopted
thereunder.
10.6    Notices. Any notice or other communication in connection with this Plan
shall be deemed delivered in writing if addressed as provided below and if
either actually delivered at said address or, in the case of a letter, three
business days shall have elapsed after the same shall have been deposited in the
United States mails, first-class postage prepaid and registered or certified:
(a)    If it is sent to the Company or Administrator, it will be at the address
specified by the Company;
(b)    If it is sent to the Trustee, it will be sent to the address set forth in
the Trust Agreement; or, in each case at such other address as the addressee
shall have specified by written notice delivered in accordance with the
foregoing to the addressor’s then effective notice address.

- 11 -



--------------------------------------------------------------------------------




10.7    Governing Law. To the extent it is applicable, the Plan will be
construed, administered and enforced according to ERISA, and to the extent not
preempted thereby, the laws of the state of Delaware.
ARTICLE XI
PLAN ADMINISTRATION


11.1    Powers and Responsibilities of the Administrator. The Administrator has
the full power and the full responsibility to administer the Plan in all of its
details, subject, however, to any applicable requirements of ERISA. The
Administrator’s powers and responsibilities include, but are not limited to, the
following:
(a)    To make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;
(b)    The discretionary authority to construe and interpret the Plan, its
interpretation thereof in good faith to be final and conclusive on all persons
claiming benefits under the Plan;
(c)    To decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan;
(d)    To administer the claims and review procedures specified in Section 11.3;
(e)    To compute the amount of benefits which will be payable to any
Participant, former Participant or Beneficiary in accordance with the provisions
of the Plan;
(f)    To determine the person or persons to whom such benefits will be paid;
(g)    To authorize the payment of benefits;
(h)    To appoint such agents, counsel, accountants, and consultants as may be
required to assist in administering the Plan;
(i)    By written instrument, to allocate and delegate its responsibilities.
11.2    Nondiscriminatory Exercise of Authority. Whenever, in the administration
of the Plan, any discretionary action by the Administrator is required, the
Administrator shall exercise its authority in a nondiscriminatory manner so that
all persons similarly situated will receive substantially the same treatment.
11.3    Claims and Review Procedures. If Participant or his or her
representative submit a written claim for a benefit under the Plan (other than a
benefit due to Disability) and their claim is denied in whole or in part, the
Administrator will notify Participant or his or her representative in writing of
such denial within ninety (90) days after the claim is received, unless special
circumstances require an extension of up to ninety (90) more days, in which case
the Participant or his or her representative will be notified in writing of the
extension, the special circumstances requiring the

- 12 -



--------------------------------------------------------------------------------




extension and the date by which the Administrator expects to render its
decision. The denial notice will include:
•
The specific reason(s) for the denial,

•
References to the specific Plan provision(s) on which the denial was based,

•
A description of any additional material or information that is necessary to
perfect the claim and an explanation of why such material or information is
necessary, and

•
A description of the Plan’s procedures for appealing the denial. If the
Participant or his or her representative disagrees with the Administrator’s
decision, they will have sixty (60) days from the receipt of the original denial
notice to appeal the decision. This appeal must be in writing and sent to the
Administrator.

The Participant or his or her representative has the right to review (upon
request and at no charge) all documents and other information relevant to their
claim and to submit written comments, documents and other information relating
to their claim. The Administrator will notify the Participant or his or her
representative in writing of its decision within sixty (60) days after it
receives the appeal, unless special circumstances require an extension of up to
sixty (60) more days, in which case the Participant or his or her representative
will be notified in writing of the extension, the special circumstances
requiring the extension and the date by which the Administrator expects to
render its decision. If the appeal is denied, the Administrator will give the
Participant or his or her representative written notice that includes:
•
The specific reason(s) for the denial,

•
References to the specific Plan provision(s) on which the denial was based,

•
A statement that the Participant or his or her representative will be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents and other information relevant to their claim, and

•
A statement regarding the Participant’s right to bring an action under
Section 502(a) of ERISA, if applicable.

The Participant shall have one year from the date the notice of the denial of
the appeal to commence any action seeking judicial review of the denied claim.
Failure to bring such an action within that period shall bar the claim. The
Participant cannot bring an action until completing the Claims and Review
Procedures described in this Section.
11.4    Plan’s Administrative Costs. The Company shall pay all reasonable costs
and expenses (including legal, accounting, and employee communication fees)
incurred by the Administrator and the Trustee in administering the Plan and
Trust.


[Remainder of Page Left Intentionally Blank]

- 13 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company by its duly authorized officer(s) has caused
this Plan to be adopted effective January 1, 2015.
COMPANY


By: /s/ Robert A. Bruggeworth
Name: Robert A. Bruggeworth
Title: President and Chief Executive Officer

[Signature Page to Qorvo, Inc. Nonqualified Deferred Compensation Plan]